Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 10 September 2021 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 8 and 10 have been canceled.
2. No new Claims have been added.
3. Claims 1-7, 9, 11 and 13-15 have been amended. 
4. Remarks drawn to rejections under 35 USC 112 and 103.
The following objection(s)/rejection(s) has/have been overcome:
5. The rejection of Claims 1-9 and 11-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been overcome in view of the amendments and applicants remarks. The rejection of claim 8 has been rendered moot by cancelation.
6. The rejection of Claim 8 under 35 U.S.C. 103 as being unpatentable over JP 2008-271836 (‘836; cited in IDS filed 11/18/2020; machine English translation; Description pages 1-19 and claims pages 1-2) in view of JP 2006-182777A (‘777-machine English translation-Description; document cited in the IDS filed 11/18/2020) has been rendered moot by cancelation.
	Claims 1-7, 9 and 11-23 are pending in the case. Claims 19-23 have been withdrawn from consideration. Claims 1-7, 9 and 11-18 are under prosecution.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-7, 9 and 11-18  are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-271836 (‘836; cited in IDS filed 11/18/2020; machine English translation; Description pages 1-19 and claims pages 1-2; of record) in view of JP 2006-182777A (‘777-machine English translation-Description; document cited in the IDS filed 11/18/2020; of record).
	‘836 teaches a composition which has an inclusion complex of -cyclodextrin and-glucosyl hesperidin (Description, page 3, para 0010 and claim 1 of ‘836; part of the limitations of instant claim 1). The cyclodextrins that can be used are -, - and -cyclodextrins or their branched cyclodextrins (page 4, para 0017; as in claim 1 and part of claims 11-12). The inclusion complex is made into a food or beverage (paras 0036-0037; as in claim 16) in combination with stevia extract, acesulfame K, trehalose, erythritol, sorbitol, ascorbic acid, catechin, chlorogenic acid and vitamin E (paras 0038-0040; part of the limitations of claim 1, limitations of claims 2-6). The example at para 0092 teaches a composition wherein ascorbic acid is present at a concentration of 0.05% (limitation of claim 7). The cyclodextrin and flavonoid theoretically form a complex in 1:1molar ratio (para 0027; limitation of claims 9 and 11). The composition containing the inclusion complex and the other materials can also be made into a cosmetic or pharmaceutical product (paragraphs 0013, 0038 of description; page 2, claim 9 of ‘836; as in instant claims 17-18). ‘836 does not expressly teach that the inclusion compound is obtained by treating the flavonoid with an enzyme that has rhamnosidase activity in the presence of 
	‘777, drawn to food and pharmaceutical compositions comprising flavone clathrate compounds, teaches that when rhamnosidase and glucosidase act on a hesperidin inclusion material or a narigin inclusion compound, the sugar portion is hydrolyzed and hesperetin inclusion compound or a narigenin inclusion compound is formed (para 0093; as in instant claim 1). This teaching tells the artisan that the inclusion compound is obtained by treating the flavonoid with an enzyme that has rhamnosidase activity in the presence of cyclodextrin as in claim 1. This teaching also suggests to the artisan that an enzyme having rhamnosidase activity alone is used (to remove rhamnose attached to the flavone) an inclusion complex having the glucoside for the flavone as in claim 1 can be made. The rhamnose moiety can be left in the mixture as an additional component (as in claims 3, 5 and 14). -cyclodextrins and branched -cyclodextrins can be used for making the inclusion compounds (para 0096). The molar concentration ratio of the flavonoid to cyclodextrin is preferably 1:2-1:6 (para 0082). In view of the teachings of ‘836 and ‘777, it would be obvious to the artisan to make the composition of ‘836 wherein the inclusion compound is obtained by treating the flavonoid with an enzyme having rhamnosidase activity to obtain the glucosides as in claim 1. In view of the combined teachings of the prior art it would be obvious to the artisan to substitute the other flavonoid glucosides (as in claim 1), make the other flavonoid inclusion complex, adjust the ratios and percentages and substitute the other components as in claims 2-7, 9 and 11-15 for the purpose of optimization (‘777-paras 0025-0026).

Response to Applicant’s Remarks
Applicant has traversed the rejection of claims under 35 USC 103 arguing that the inclusion compounds in the claimed composition as in amended claim 1 is different from the inclusion compounds cited in the references. The flavonoid in the inclusion compound is defined with the exception of myrcetin, hesperitin, narigenin and quercetin not being recited. ‘836 and ‘777 fail to disclose the particular inclusion compounds and fail to suggest the particular treatment with enzyme of the present claims. ‘777 uses a basic aqueous solution and an organic solvent in which the inclusion compound is dissolved. Neutralization, demineralization and removal of solvent are necessary. Hence, treatment with enzyme would never be contemplated. There is no prima facie case of obviousness and withdrawal of rejection is requested (pages 9-10 of Remarks).
.


Conclusion
1. Elected claims 1-7, 9 and 11-18 (Group I) are rejected.
2. Claims 19-23 (Groups II-III) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
3. Claims 8 and 10 have been canceled.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623